Citation Nr: 0405316	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  01-04 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active duty from October 1963 to October 
1983.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 RO rating decision 
which denied service connection for hypertension.  In a 
September 2003 statement, the veteran withdrew other claims 
for service connection.  In September 2003, he testified in 
support of his remaining claim for service connection for 
hypertension at a Travel Board hearing at the RO.  


FINDINGS OF FACT

The veteran's current hypertension began during active 
service.  


CONCLUSION OF LAW

Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active duty in the Army from October 1963 to 
October 1983, at which point he retired based on at least 20 
years of service.

His service medical records do not specifically note a 
diagnosis of hypertension.  At the time of the August 1963 
enlistment examination, the veteran was noted to have a blood 
pressure reading of 140/74.  Numerous blood pressure readings 
were taken throughout his period of service.  In terms of the 
more elevated readings, a September 1968 examination report 
related a blood pressure reading of 130/70 and an October 
1970 examination report noted a blood pressure reading of 
120/88.  A September 1981 treatment report noted a blood 
pressure reading of 124/88.  An April 1982 consultation 
report indicated that the veteran should be given an 
appropriate physical examination to include a blood pressure 
check if possible.  The blood pressure reading, at that time, 
was 122/82.  The assessment was a normal exam.  A March 1983 
treatment entry reported that the veteran complained of a 
runny nose, vomiting, aches and pains, congestion, and a sore 
throat.  He also complained of headaches.  The assessment was 
the flu.  The August 1983 separation examination report 
indicated a blood pressure reading of 122/74.  There was a 
notation that the veteran's heart was normal.  

VA treatment records dated from November 1983 to February 
1984 show that the veteran was treated for several disorders.  
A November 1983 entry noted a blood pressure reading of 
112/72.  A November 1983 radiological report, as to the 
veteran's chest, indicated that the cardiac and diaphragmatic 
shadows were normal and that there was slight tortuosity of 
the aorta.  The impression included a normal chest.  A 
December 1983 entry related a blood pressure reading of 
128/80.  

The veteran underwent a VA general medical examination in 
February 1984.  The examiner noted blood pressure readings of 
140/90 sitting, 126/80 recumbent, and 140/86 standing.  The 
diagnoses did not refer to hypertension.  A June 1984 VA 
treatment entry also made no reference to hypertension.  

A November 1984 VA neurological examination report related a 
blood pressure reading of 120/80.  The diagnoses referred to 
other disorders.  

VA treatment records dated from June 1987 to January 1994 
show treatment for multiple disorders including hypertension.  
An April 1992 treatment entry noted blood pressure readings 
of 140/100 supine, 130/100 sitting, and 150/102 standing.  
The assessment was diastolic hypertension.  Another April 
1992 treatment entry indicated a blood pressure reading of 
152/100.  It was noted, at that time, that the veteran had 
high blood pressure.  An April 1992 radiological report, as 
to the veteran's chest, related an impression of 
atherosclerotic aorta with no abnormality demonstrated 
involving the heart and lungs.  A May 1992 entry related a 
blood pressure reading of 150/88 and another May 1992 entry 
showed a blood pressure reading of 140/84.   A July 1992 
entry reported a blood pressure reading of 140/90.  It was 
noted that the veteran had hypertension.  

Private treatment records dated from September 1994 to 
September 1998 indicate that the veteran received treatment 
for disorders including hypertension.  A September 1998 
treatment entry from D. F. Gates, M.D., noted an impression 
of hypertension.  

VA treatment records dated from February 1995 to April 2000 
show continued treatment for disorders including 
hypertension.  A May 1997 entry noted that the veteran had a 
history of hypertension since the 1990s.  The assessment 
included hypertension.  A July 1999 entry reported that the 
veteran had a history of essential hypertension.  April 2000 
treatment entries also noted that the veteran had 
hypertension.  

In a June 2000 statement, J. R. Pletincks, II, M.D., 
indicated that he saw the veteran for a consultation in May 
2000.  It was noted that the veteran had a history of 
hypertension which was documented since 1984.  It was also 
reported that prior to the veteran's discharge from the Army 
in October 1983, he had a history of chronic headaches.  Dr. 
Pletincks reviewed the veteran's service medical records in 
some detail.  He also noted that the veteran underwent a VA 
examination in April 1984 after his separation from service.  
The veteran reported that after his discharge, he moved to 
Florida and his headaches became worse.  It was noted that he 
was referred to a physician who began monitoring his blood 
pressure, and that in 1986, he was started on an ACE 
inhibitor and a beta-blocker.  The veteran stated that his 
hypertension, at that time, was primarily diastolic and well 
controlled on medication and that his headaches improved.  
Dr. Pletincks indicated that the pertinent findings on his 
physical examination of the veteran included a blood pressure 
reading of 130/92 in the right arm and of 130/94 in the left 
arm with the rest of examination within normal limits.  Dr. 
Pletincks commented that with the veteran's history of 
headaches prior to his retirement from the Army which later 
improved when his hypertension was controlled medically, he 
thought that his hypertension existed prior to his 
retirement.  

A November 2001 newspaper article discusses hypertension.  

At a September 2003 Travel Board hearing, the veteran 
testified that he began having headaches during service in 
approximately 1970.  He indicated that he complained of 
headaches at the time of his next physical examination.  The 
veteran stated that the headaches would occur annually or 
semi-annually since that time.  He indicated that he did not 
go to sick call, but that he self-medicated.  He noted he 
might have gone to sick call for headaches about five times.  
The veteran reported that his headaches continued after his 
separation and that he sought treatment in 1987.  He 
indicated that he was sent to a hospital to have some tests 
on his blood pressure and that he was put on a six-month 
regimen of taking his blood pressure readings in the morning 
and evening.  The veteran stated that he was started on beta-
blockers and that his headaches subsided in intensity.  He 
reported that he did not remember the name of the physician 
who treated him.  The veteran stated that he provided Dr. 
Pletincks with his entire medical records including his 
service medical records for review.  He noted that he had not 
been diagnosed with heart disease.  

II.  Analysis

With respect to the claim for service connection for 
hypertension, there has been adequate VA compliance with the 
notice and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection for certain chronic diseases, including 
hypertension, will be presumed if they are manifest to a 
compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).  

The veteran served on active duty for 20 years, from 1963 to 
1983, at which point he retired from service.  Service 
medical records do not specifically note a diagnosis of 
hypertension.  However, there were some borderline elevated 
blood pressure readings in service, as well as headaches, a 
possible symptom of hypertension.  Borderline elevated blood 
pressure readings are shown at a 1984 VA examination within 
the year after service.  Medical records from some years 
later show a diagnosis of hypertension.  In his 2000 
statement, Dr. Pletincks noted the records were reviewed, and 
the doctor opined that the veteran's current hypertension 
began during active duty.  The doctor gave a plausible 
explanation for this opinion, and there is no contrary 
medical opinion.  

Based on the totality of the evidence, the veteran's current 
chronic hypertension may be traced back to an onset during 
his active duty, even though the condition was not diagnosed 
until after service.  38 C.F.R. § 3.303(d).  The Board finds 
that the veteran's current hypertension began during his 
active duty.  The condition was incurred in service, 
warranting service connection.  The benefit-of-the-doubt rule 
has been applied in making this decision.  38 U.S.C.A. 
§ 5107(b).  





ORDER

Service connection for hypertension is granted.  





	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



